Citation Nr: 0309621	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-07 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for spastic stomach 
(claimed as ulcers).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from April 1972 to January 
1974.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (the RO).  


REMAND

In September 2002, the Board undertook additional development 
with respect to the issue of entitlement to service 
connection for spastic stomach (claimed as ulcers) pursuant 
to authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  The 
development actions requested by the Board have been 
completed and have resulted in the acquisition of the April 
2003 VA examination report.  That record is associated with 
the claims file.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans, et. al.  v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003) (DAV), held that 38 
C.F.R. § 19.9(a)(2) was invalid because, in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

In the instant case, the RO has not in the first instance had 
the opportunity to review the evidence obtained by the Board.  
A remand of the case is therefore required to comply with the 
above-referenced Federal Circuit case.  

Further, there is additional development of the case, as set 
forth below, that the Board deems necessary that must be 
accomplished prior to that review by the RO.  In this regard, 
the Board notes that the April 2003 examiner indicated both 
that the veteran's preexisting ulcer condition did undergo a 
permanent increase in service and he also indicated in the 
same document conversely, that there is no documentation that 
the underlying condition worsened, only the symptoms.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (temporary or 
intermittent flare-ups during service of a preexisting injury 
are not considered aggravation of the injury unless the 
underlying condition, as contrasted to the symptoms, is 
worsened).  A clarifying opinion is necessary in this regard. 

In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that this 
case should be REMANDED for the following actions:

1.  The RO should return the claims file 
to the examiner at the VAMC in New 
Orleans, Louisiana who conducted the 
veteran's April 2003 VA examination for 
clarifying information.  That examiner is 
requested to specifically answer the 
following: 

(a) whether the veteran's preexisting 
ulcer condition (and not merely the 
symptoms associated with the condition) 
underwent a permanent increase in 
severity during service.  If the 
veteran's underlying condition underwent 
a permanent increase in severity, the 
examiner is requested to offer comment on 
whether such an increase was due to the 
natural progression of the disease, or to 
aggravation.  The examiner is also 
requested to comment on the degree of any 
additional disability that may have 
resulted from the aggravation, if such 
aggravation did occur during service.  

2.  If the examiner is unavailable or 
indicates that he is unable to respond to 
the questions stated, the veteran should 
be scheduled for another VA examination 
and that examiner should respond to the 
questions set forth above.  

3.  The RO should take all other 
appropriate action in this case to ensure 
that there is compliance with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b) (West 2002), 
to include with regard to the one year 
period for receipt of additional 
evidence.  

4.  Following the completion of all 
development, the RO should review the 
record, including that evidence obtained 
by the Board in April 2003, and 
readjudicate the veteran's claim.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review. 

The purpose of this REMAND is to accord the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




